Citation Nr: 1740647	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1956 to April 1966.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to SMC including for aid and attendance and housebound benefits.

In a December 2015 letter, the Veteran clarified that he sought entitlement only for SMC based on the need for aid and assistance.

The Board notes that in August 2017, the Veteran's representative alleged clear and unmistakable error (CUE) in the RO's failure to grant the Veteran's claim for aid and attendance.  However, as there has not been a final adjudication of the claim, and since the Board is granting the Veteran's claim for aid and attendance, the Board finds that the allegation of CUE is moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence reflects that the Veteran requires assistance in accomplishing the activities of daily living and is unable to protect himself from the hazards and dangers of his daily environment on account of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the regular need for the aid and attendance of another person are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board is granting the benefit sought in full, further discussion of the VCAA is unnecessary.

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance:  inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

The Veteran is service-connected for left hip replacement (previously rated under degenerative joint disease (DJD) of the left hip), right hip replacement (previously rated under DJD of the right hip), DJD of the lumbar spine, DJD of the cervical spine, tinnitus, and right ear hearing loss.

In March 2015, Dr. H.G.K. completed an examination report for housebound status or permanent need for regular aid and attendance.  He reported that the Veteran was dependent on his walker, could only walk 100 to 150 feet, was able to feed himself, could not prepare his own meals, needed assistance with showering and sitting down, and required help in preparing pills.  Dr. H.G.K. noted that the Veteran did not require nursing home care with home aide.  The Veteran was stooped over and needed external support, had a weak grip, distal sensory loss, and had no urine control.  He also stated that the Veteran only left his home for medical appointments.

A December 2015 statement from Dr. H.G.K. indicates that due to loss of motion in the hips and lower back, the Veteran was unable to dress without assistance.  In addition, he had associated marked weakness in his lower extremities such that he could not walk without the support of a walker, had to lean on the walker with both hands, was limited to walking to around 100 feet before requiring rest, and was limited to standing for three to five minutes with support.  The Veteran also required an elevated chair with arms plus his cane to get up after sitting.  The physician also stated that the Veteran required assistance to bathe due to lower extremity weakness and unsteadiness.  The Veteran also needed help to cleanse after bowel movements because he could not reach the involved area due to marked restriction of the spine.  In addition, he required aid in preparing meals and was unable to shop or drive.

A December 2016 letter from Dr. H.G.K. once again indicates that the Veteran required aid and assistance due to bilateral hip arthritis, which had resulted in total joint replacement, and arthritis of the lumbar and cervical spine.  He explained that the lumbar spine involvement was severe enough to cause stenosis of the foramina, which impinged on the nerves going to the lower extremities.  As such, the Veteran had limited motion of his hips and spine, and weakness in his lower extremities.  The Veteran had to use a walker and was limited to walking no more than 200 feet at time.  He could not stand without support, drive, or reach below his knees.  He needed assistance bathing, cleansing after bowel movements, dressing, and preparing meals.  The physician reported that his need for aid and attendance was required for one disability, arthritis.

A February 2017 VA examination report reflects that the examiner only reviewed the Veteran's claim file and did not conduct an in-person examination.  After review of the claims file, the examiner opined that it was at least as likely as not that the Veteran's service connected bilateral hips, lumbar spine, and cervical spine significantly limited his ability to be mobile and provide for his own self-care, and resulted in the Veteran requiring aid and attendance assistance.  The examiner noted that the Veteran was service-connected for these arthritis conditions for several years and that they had progressively worsened over time, which was the expected course of the disease.  The examiner noted that the Veteran had other nonservice-connected conditions that impacted his health, but that the limitations resultant from his service-connected conditions, including limitation of motion of lumbar and cervical spine and bilateral hips, independently resulted in his need for aid and attendance.  

A February 2017 addendum opinion indicates that the evidence did not suggest that the Veteran had a systemic arthritic condition at this time.  The examiner noted that the evidence only documented DJD issues to various locations on the body. 

In May 2017, the RO referred the Veteran's claim for aid and attendance for extra-schedular consideration.  The Director of Compensation Service stated that a single disability rated as 100-percent disabling was generally a prerequisite for entitlement to aide and attendance.  The Director then denied the claim because a review of the record failed to demonstrate that the Veteran's service-connected degenerative arthritis of the bilateral hips, cervical spine, and lumbar spine rendered him in need of regular aid and attendance.  The Director found that, although the service-connected conditions resulted in significant disability and affected his mobility, the record failed to show that the service-connected disabilities, alone, required the need for regular aid and attendance consistent with § 3.352(a).

Upon review of the evidence of record, the Board finds that entitlement to SMC based on the need for aid and attendance is warranted.  

As an initial matter, the Board notes that the RO denied the Veteran's claim because he did not meet the criteria for a single disability rated as 100 disabling under 38 C.F.R. § 3.352(a).  However, as stated above, the regulation only requires that, due to service-connected disability, the Veteran has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance; there is no prerequisite that the Veteran have a single disability rated as 100 disabling.  Here, the Veteran is not legally blind, has not suffered the anatomical loss of one or both feet or one hand and one foot, and is not permanently bedridden.  As such, the question turns on whether the Veteran is rendered so helpless as to be in need of regular aid and attendance, as defined under38 C.F.R. § 3.352(a).  

In this case, the evidence shows that the Veteran is unable to dress himself, keep himself ordinarily clean and presentable as he requires aid bathing and cleansing himself after bowel movements, suffers from bowel and bladder incontinence, and experiences physical incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Specifically, the Veteran is only able to walk 100 to 200 feet before having to rest, able to stand for three to five minutes at a time, cannot prepare his own meals, cannot drive, and requires assistance sitting down and standing up.  In addition, the evidence documents the Veteran's private physician's and the VA examiner's opinions that the Veteran's service-connected bilateral hips, lumbar spine, and cervical spine disabilities, independently of any other nonservice-connected disabilities, result in his need for aid and attendance.

Thus, the Board finds that entitlement to SMC based on the need for aid and attendance is warranted.  The claim is thus granted in full.



ORDER

Entitlement to SMC based on aid and attendance is granted, subject the law and regulations governing the award of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


